Title: To George Washington from Gustavus Scott, 1 October 1796
From: Scott, Gustavus,White, Alexander
To: Washington, George


                        
                            Sir, 
                            Washington, 1st October 1796
                        
                        
                        
                        Conformably to your wish, expressed to us, when we had last the honor of your
                            company, we have taken into consideration such matters, relative to the business of the
                            City, as appear to require your attention, and beg leave, respectfully, to submit our
                            opinions thereon—With respect to a national university, we are of opinion, that the Space
                            heretofore proposed to be appropriated for a fort and Barracks, on Peter’s hill, is the most
                            proper site for that object—The establishment of a botanical Garden, a measure not
                            unconnected with this, has lately been suggested; the sentiments of a number of the
                            proprietors of the City and its vicinity, have been laid before us in a Letter, of which, we
                            enclose a copy: in general, we approve the Idea, and think the place mentioned in that
                            Letter, proper for the purpose; but, if it should not be approved, we presume, ground in the
                            Square proposed for the university, may be applied to that purpose—We have no doubt of the
                            president’s right, at this time, to make such appropriations of the Grounds, ceded for the
                            public use, as he shall judge them best adapted to, where it has not already, been
                            specifically done—Taking every circumstance into consideration, we are of opinion that the
                            present is a favorable moment to bring these subjects before Congress—A large and valuable
                            Space of Ground, the free grant of Individuals to the united States, being appropriated by
                            the President to the purpose of an university, together, with the liberal pecuniary
                            donation, which you, Sir, have made towards its support, seems to have laid such a
                            foundation for an Institution, in the utility of which, all men agree, that we cannot but
                            entertain the pleasing hope, that Congress will extend their patronage to it—We are likewise
                            of opinion, that the large Space of grounds, extending from the presidents Square to the
                            Capitol, laid off in the plan of the City, for pleasure grounds, would afford proper sites
                            for the houses of foreign Ministers, without deviating from the original intention: Indeed,
                            we are informed, that such were Major L’Enfant’s ideas in laying off the ground—Should this
                            be approved, it would enable the president to be more liberal in his donations, and would
                            avoid even the appearance of counteracting the Act of Congress, guarranteeing the Loan by
                            which, the whole City property, not appropriated to public use, is pledged, for the
                            redemption of the money to be borrowed—Our Letter to the Spanish Minister, however,
                            precludes us from the measure, so far as that Nation is concerned, unless the Minister
                            himself should make choice of these Grounds—We have also considered the subject of a
                            marine-hospital in the City, and the Square of parcel of Land supposed to have been
                            designated for that purpose—this Tract contains upwards of Eighty Acres: for which, we shall
                            have to pay, immediately 5333 33/100ths Dollars—It will contain about 240 Standard Lots,
                            belonging to the public, which, at two hundred Dollars ⅌ Lot (a moderate price, in our
                            opinion, were we even to sell at this time, considering the extent of water property annexed
                            to it) amount to $48,000—We are not perfectly satisfied with the propriety of the
                            situation, for the purpose of an hospital; neither do we see the necessity of sacrificing so
                            much property, at this time, towards an Institution, which, certainly will not be wanting
                            for many Years to come.
                        
                        We are far from advising a measure which would do away appropriations already
                            made, or change them, to the injury of adjacent purchasers, or of the City, at large—The
                            Square on Peter’s hill and other Squares, similarly circumstanced, we consider as given up
                            for public use, or, in the words of the Deeds of trust, to the use of the united-States;
                            but, as the particular use has not been designated by authority, we are of opinion, it may
                            yet be done—With regard to the large Tract, west of the Capitol, designed as public Walks
                            and pleasure-Grounds, and which contains 289 acres, we conceive, that the erection of
                            elegant buildings, with the necessary concomitant Improvements, provided they are
                            judiciously placed, and not too numerous—so far from counteracting the original design,
                            would add greatly to the beauty & pleasure of the Scene, and would be the means of
                            bringing the whole into more immediate notice and cultivation—The hospital Square, as it has
                            been called, has this distinguishing characteristic from the other Squares in the City, it
                            has never been paid for by the public, in whole or in part. All the proprietors of adjacent
                            property agree to the discontinuing the appropriation. and have signed a writing to that
                            purpose, a copy of which is enclosed, and its situation is such that the general Interest of
                            the City, we conceive, cannot be affected by the change—But, whatever may be done with this
                            or other Squares, designed for public use, we think it is proper that the appropriations
                            should now be fixed: there are maps of the City preparing for
                                publication, in which, the appropriations ought to be designated—We consider this
                            among many others as a weighty reason for the immediate determination of this business;
                            when that is done, it is our opinion that the Trustees ought to convey the Streets, Squares
                            and parcels So appropriated, to the Commissioners, for the use of the United States, but,
                            this being a great national object, it is our wish, that the president would advise with his
                            constitutional counsel with respect to the completion of it—We wish you, Sir, before your
                            return to Philadelphia, to determine, particularly, the Sites for the Executive
                            Departments—We Will then cause plans to be drawn, agreeably to the opinions of the executive
                            Officers, expressed to Mr White, in Philadelphia, and submit them to your consideration,
                            and, if approved, the buildings will commence as soon as our funds admit of it—Our opinion
                            is, that they ought to consest of two handsome brick buildings, on the presidents Square, so
                            situated, as to give the most agreeable Appearance to the whole.
                        We have been the more particular in this communication, because, it is our
                            earnest desire that every thing respecting the seat of Government which can now be
                            determined should be determined before a change takes place in the presidential Chair. We
                            are with Sentiments &c.
                        
                            G: Scott
                            A. White
                            (not signed by Dr Thornton)
                            
                        
                        
                            P.S. It seems some difficulties have occurred among the Citizens
                                respecting the propriety of recommending a part of the presidents Square for a botanic
                                Garden, and their Letter is not yet ready to be forwarded.
                        
                        
                    